Citation Nr: 1421267	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial compensable rating for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968 and from August 1970 to August 1980.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for bilateral hearing loss, and a May 2010 rating decision, which granted service connection for a skin disorder.  The RO assigned noncompensable ratings for both disabilities.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in June 2012.  A copy of the hearing transcript has been reviewed and associated with the claims file.

The issue of entitlement to an initial compensable rating for a service-connected skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement submitted in December 2007, the Veteran indicated that he was withdrawing his appeal for entitlement to an initial compensable rating for bilateral hearing loss.




CONCLUSION OF LAW

Because the Veteran has withdrawn his claim of entitlement to an initial compensable rating for bilateral hearing loss, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw his appeal on the issue of entitlement to an initial compensable rating for bilateral hearing loss, there is no reason to address the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in this matter.

In December 2007, the Veteran submitted a statement indicating that he was withdrawing his appeal for entitlement to an initial compensable rating for bilateral hearing loss.  The Board considers the statement to be a withdrawal of that issue on appeal.  Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

Again, the Veteran has withdrawn his appeal in the matter of entitlement to an initial compensable rating for bilateral hearing loss.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in this matter must be dismissed.





ORDER

The appeal on the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

A VA examination is needed to determine the current severity of the Veteran's skin disorder.  VA treatment records dated in March 2012 note inflammatory tender nodules on the Veteran's left buttock and left and right inguinal creases.  The records also indicate that he has a number scars from past incisions, including behind his ears.  Additionally, at the June 2012 Board hearing, the Veteran asserted that his condition had worsened to include nodules and cysts on his hips, nose, neck and back of ears.  Although the claims file indicates that the Veteran has been treated for his skin disorder since active military service, there are no records that describe the severity of the disorder sufficiently enough to evaluate the condition under the rating schedule.  Moreover, the Board notes that the last VA examination for the service-connected skin disorder was several years ago.  Thus, a VA examination is necessary.  See 38 C.F.R. § 3.326.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA dermatological examination to determine the current severity of his skin condition.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should complete all testing deemed necessary and record the current condition of the Veteran's skin disability.  The examiner should note whether the Veteran's skin disorder involves visible or palpable tissue loss and either gross distortion or asymmetry of one, two, three, or more features or paired sets of features (i.e. nose, chin, forehead, cheeks), or any other disfigurement.  The total percentage of body area, and exposed body area, affected by the skin disorder should also be noted.  Finally, the examiner should indicate whether, during the last 12 months, the Veteran has treated his skin disorder with systemic therapy such as corticosteroids and if so, the total duration of such treatment over such 12-month period

2. If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

 

Department of Veterans Affairs


